Case 8:19-cv-01998-MWF-KS Document 197 Filed 08/21/20 Page 1 of 6 Page ID #:5813



    1 Glenn D. Moses (Admitted Pro
      Hac Vice; FBN 174556)
    2 gmoses@gjb-law.com
      Genovese Joblove & Battista, PA
    3 100 Southeast Second Street, 44th Fl.
      Miami, FL 33131
    4 Telephone: 305-349-2300
      Facsimile: 305-349-2310
    5
      Attorneys for Chapter 7 Trustee of
    6 Consumer Advocacy Center, Inc.
    7
                            UNITED STATES DISTRICT COURT
    8
                          CENTRAL DISTRICT OF CALIFORNIA
    9
  10
     Bureau of Consumer Financial Protection;      Case No. 8:19-cv-01998-MWF-KS
  11 State of Minnesota, by its Attorney
     General, Keith Ellison; State of North        RESPONSE OF CHAPTER 7
  12 Carolina, ex rel. Joshua H. Stein, Attorney   TRUSTEE FOR CONSUMER
     General; and The People of The State of       ADVOCACY CENTER, INC. TO
  13 California, Michael N. Feuer, Los Angeles     FIRST AMENDED COMPLAINT
     City Attorney,
  14                                               JUDGE: Hon. Michael W. Fitzgerald
                          Plaintiffs,
  15
            v.
  16
     Consumer Advocacy Center Inc., d/b/a
  17 Premier Student Loan Center; True Count
     Staffing Inc., d/b/a SL Account
  18 Management; Prime Consulting LLC,
     d/b/a Financial Preparation Services;
  19 Albert Kim, a/k/a Albert King; Kaine
     Wen, a/k/a Wenting Kaine Dai, Wen Ting
  20 Dai, and Kaine Wen Dai; and Tuong
     Nguyen, a/k/a Tom Nelson,
  21
                          Defendants, and
  22
     Infinite Management Corp., f/k/a Infinite
  23 Management Solutions Inc.; Hold The
     Door, Corp.; TN Accounting Inc.; Mice
  24 and Men, LLC; 1ST Generation Holdings,
     LLC; Sarah Kim, and Anan Enterprise,
  25 Inc.,
  26                     Relief Defendants.
  27
  28
                                                        Case No. 8:19-cv-01998-MWF (KS)
                 RESPONSE OF CHAPTER 7 TRUSTEE FOR CONSUMER ADVOCACY CENTER, INC.
Case 8:19-cv-01998-MWF-KS Document 197 Filed 08/21/20 Page 2 of 6 Page ID #:5814



    1         Sonya S. Slott, as Chapter 7 Trustee (the “Trustee”) for Consumer
    2 Advocacy Center, Inc. (“Consumer Advocacy” or the “Debtor”), hereby files this
    3 response to the First Amended Complaint filed by Plaintiffs, Bureau of Consumer
    4 Financial Protection (the “Bureau”), State of Minnesota (“Minnesota”), State of
    5 North Carolina (“North Carolina”), and The People of The State of California
    6 (“California”) (collectively, “Plaintiffs”), and in support thereof states as
    7 follows:1
    8         1.     On January 16, 2019 (the “Bankruptcy Petition Date”), Consumer
    9 Advocacy filed a voluntary petition for relief under Chapter 11 of the Bankruptcy
  10 Code in the United States Bankruptcy Court for the Southern District of Florida,
  11 Fort Lauderdale Division (the “Bankruptcy Court”), Case Number 19-10655-
  12 JKO (the “Bankruptcy Case”).
  13          2.     On July 31, 2019, the Bankruptcy Court entered an Order Directing
  14 the Appointment of a Chapter 11 Trustee and Setting Status Conference [ECF No.
  15 69 in the Bankruptcy Case]. The Trustee, Sonya S. Slott, was thereafter appointed
  16 as the Debtor’s Chapter 11 trustee [ECF No. 70 in the Bankruptcy Case].
  17          3.     The Debtor’s case was converted to a chapter 7 proceeding on August
  18 20, 2019 [ECF No. 86 in the Bankruptcy Case] and the Trustee, Sonya S. Slott,
  19 was thereafter appointed as the Debtor’s Chapter 7 Trustee [ECF No. 89 in the
  20 Bankruptcy Case].
  21          4.     On July 12, 2019, Plaintiff Minnesota filed Proof of Claim number 4-
  22 1 in the Bankruptcy Case, asserting a claim against the Debtor in the amount of
  23 $31,323,828.20 and Plaintiff North Carolina filed Proof of Claim number 5-1 in
  24 the Bankruptcy Case, asserting a claim against the Debtor in the amount of
  25 2,908,728.28; on July 14, 2019, Plaintiff the Bureau filed Proof of Claim number
  26
              1
  27          The Trustee responded to the initial complaint filed by Plaintiffs at Docket
        Number 132.
  28
                                                 1         Case No. 8:19-cv-01998-MWF (KS)
                   RESPONSE OF CHAPTER 7 TRUSTEE FOR CONSUMER ADVOCACY CENTER, INC.
Case 8:19-cv-01998-MWF-KS Document 197 Filed 08/21/20 Page 3 of 6 Page ID #:5815



    1 4-1 in the Bankruptcy Case, asserting a claim against the Debtor in the amount of
    2 $31,323,828.20; and on March 25, 2020, Plaintiff State of California filed claim
    3 number 11-1 asserting a claim against the Debtor in the amount of $10,545,496.40
    4 (collectively, the “Claims”). As a result of the filing of the Claims, Plaintiffs the
    5 Bureau, Minnesota, North Carolina and California each subjected themselves to
    6 the jurisdiction of the Bankruptcy Court for purposes of, among other things,
    7 adjudication of the Claims.2
    8         5.     On October 21, 2019, Plaintiffs filed a complaint against certain
    9 entities and individuals, including the Debtor, asserting among other things
  10 violations of various federal and state consumer protection laws (the
  11 “Complaint”).
  12          6.     On October 21, 2019, this Court entered an Ex-Parte Temporary
  13 Restraining Order with Asset Freeze, Appointment of Receiver, and Other
  14 Equitable Relief, and Order to Show Cause why a Preliminary Injunction should
  15 not Issue [ECF No. 24] (the “TRO”). Thereafter, on November 15, 2019, this
  16 Court entered a Stipulated Preliminary Injunction With Asset Freeze, Appointment
  17 of Receiver, and Other Equitable Relief [ECF No. 103] (the “Preliminary
  18 Injunction”).
  19          7.     On February 24, 2020, Plaintiffs filed their First Amended Complaint
  20 [ECF No. 134] (the “Amended Complaint”).
  21          8.     The Trustee has no basis to admit, deny or otherwise dispute the
  22 allegations of the Amended Complaint as they relate to the Debtor, including with
  23 respect to the facts alleged to have occurred and the respective laws alleged to have
  24 been violated.
  25
  26
              2
  27             As of the date hereof, Plaintiff California has not filed a proof of claim in the
        Bankruptcy Case.
  28
        [12339-001/3235014/1]                       2           Case No. 8:19-cv-01998-MWF (KS)
                   RESPONSE OF CHAPTER 7 TRUSTEE FOR CONSUMER ADVOCACY CENTER, INC.
Case 8:19-cv-01998-MWF-KS Document 197 Filed 08/21/20 Page 4 of 6 Page ID #:5816



    1          9.       The Trustee understands that the Debtor ceased operations in its name
    2 prior to the Bankruptcy Petition Date. To the extent that the Debtor continued any
    3 such operations since the Bankruptcy Petition Date, including following the
    4 appointment of the Trustee, it has been ceased as a result of the TRO, the
    5 Preliminary Injunction and the appointment of the Receiver.
    6          10.      The Trustee does not oppose the affirmative relief sought in the
    7 Amended Complaint, i.e., the issuance of a permanent injunction against the
    8 Debtor as requested in the Demand for Relief. The Trustee concedes that such
    9 relief is an exception to the automatic stay provisions of the Bankruptcy Code, as it
  10 is a proper exercise of a government’s police and regulatory power. 11 U.S.C. §
  11 362(b)(4).
  12           11.      The Trustee opposes any award by this Court of damages or other
  13 monetary relief against the Debtor as requested in the Demand for Relief for
  14 several reasons, including without limitation the following.
  15           12.      First, awarding such damages or monetary relief in favor of the
  16 Plaintiffs and against the Debtor is subject to the automatic stay of the Bankruptcy
  17 Code, as such relief goes beyond the police or regulatory power of the Plaintiffs.
  18 The appropriate forum for the adjudication of any claims against the Debtor is in
  19 the Bankruptcy Court.
  20           13.      Second, each of the Plaintiffs have filed the Claims in the Bankruptcy
  21 Case and have submitted themselves to the jurisdiction of the Bankruptcy Court
  22 for, among other things, determination and adjudication of the Claims. On January
  23 9, 2020, the Trustee filed Objections to each of the Claims filed by Plaintiffs the
  24 Bureau, North Carolina and Minnesota in the Bankruptcy Case [ECF Nos. 187-
  25 189 in the Bankruptcy Case].3
  26           3
                   While the Trustee does not generally dispute that the Plaintiffs many have valid, and
  27 perhaps significant, claims against the Debtor in the Bankruptcy Case on behalf of aggrieved
        consumers, the Trustee filed the claim objections due to, among other reasons lack of support for
  28 the Claims aggregating in excess of $75 million. The Trustee reserves the right to supplement
        [12339-001/3235014/1]                           3           Case No. 8:19-cv-01998-MWF (KS)
                     RESPONSE OF CHAPTER 7 TRUSTEE FOR CONSUMER ADVOCACY CENTER, INC.
Case 8:19-cv-01998-MWF-KS Document 197 Filed 08/21/20 Page 5 of 6 Page ID #:5817



    1           14.     On December 20, 2020, the Plaintiffs filed a motion to dismiss the
    2 Bankruptcy Case ECF No. 168 in the Bankruptcy Case] (the “Motion to
    3 Dismiss”).
    4           15.     On January 27, 2020, the Bankruptcy Court entered an order denying
    5 the Plaintiffs’ Motion to Dismiss [ECF No. 195 in the Bankruptcy Case]. In its
    6 ruling on the record on January 22, 2020, the Bankruptcy Court held that the
    7 Trustee’s objections to the Claims were properly founded. As such, the Plaintiffs’
    8 Claims will be adjudicated, allowed or otherwise disallowed by the Bankruptcy
    9 Court in the Bankruptcy Case.
  10            16.     Moreover, with respect to Defendant Anan Enterprises, Inc., the
  11 Trustee filed suit against Anan in the Bankruptcy Case on December 30, 2010,
  12 seeking to avoid and recover the sum of $3.6 million transferred by Consumer
  13 Advocacy to Anan as fraudulent transfers.
  14            17.     Two months later, Plaintiffs amended the Complaint in this action to
  15 name Anan as Defendant in order to recover the same exact $3.6 million that is
  16 being prosecuted by the Trustee in the Bankruptcy Case.
  17            18.     Because the claims against Anan are property of the bankruptcy estate
  18 for which only the Trustee has the authority to pursue, on March 10, 2020, the
  19 Trustee filed a Motion to Enforce the Automatic Stay in the Bankruptcy Case
  20 against the Plaintiffs as to the Anan transfers. Plaintiffs filed a written response on
  21 April 21, 2020 and the parties argued the matter before the Bankruptcy Court on
  22 April 23, 2020.
  23            19.     On May 20, 2020, the Bankruptcy Court entered an Order Granting
  24 Trustee’s Motion to Enforce the Automatic Stay (the “Order Enforcing Stay”).
  25 Pursuant to the Order Enforcing Automatic Stay, the Plaintiffs’ claims as pled
  26
  27 such claim objections for, among other reasons, potential duplicity of the Claims among the
        Plaintiffs.
  28
        [12339-001/3235014/1]                      4          Case No. 8:19-cv-01998-MWF (KS)
                      RESPONSE OF CHAPTER 7 TRUSTEE FOR CONSUMER ADVOCACY CENTER, INC.
Case 8:19-cv-01998-MWF-KS Document 197 Filed 08/21/20 Page 6 of 6 Page ID #:5818



    1 against Defendant Anan Enterprises, Inc. are subject to the automatic stay of
    2 section 362 of the Bankruptcy Code and are therefore stayed, and the Plaintiffs are
    3 prohibited from pursuing any action against Defendant Anan Enterprises, Inc. for
    4 the recovery of the funds sought by the Trustee during the pendency of the
    5 bankruptcy proceedings.
    6         20.     On May 20, 2020, the Trustee filed a Notice of Filing of Order
    7 Granting Trustee’s Motion to Enforce the Automatic Stay with this Court, at
    8 Docket Entry 155.
    9                                  Dated: August 21, 2020.
  10
                                       SONYA S. SLOTT, AS CHAPTER 7 TRUSTEE
  11                                   FOR CONSUMER ADVOCACY CENTER, INC.
  12
  13                                   By:   /s/ Glenn D. Moses, Esq.
                                                 Glenn D. Moses (Pro Hac Vice)
  14                                             Genovese Joblove & Battista, P.A.
                                                 100 S.E. Second Street, 44th Floor
  15                                             Miami, Florida 33131
                                                 Tel.: 305-349-2300
  16                                             gmoses@gjb-law.com
                                                 Attorneys for the Chapter 7 Trustee of
  17                                             Defendant, Consumer Advocacy Center,
                                                 Inc.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        [12339-001/3235014/1]                  5          Case No. 8:19-cv-01998-MWF (KS)
                    RESPONSE OF CHAPTER 7 TRUSTEE FOR CONSUMER ADVOCACY CENTER, INC.
